08-5900-cv
    McCormick v. Donovan




                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. W HEN CITING A SUM M ARY
ORDER IN A DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY
CITING A SUM M ARY ORDER M UST SERVE A COPY OF IT O N ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 11th day of February, two thousand ten.

    PRESENT:
                      GUIDO CALABRESI,
                      ROBERT A. KATZMANN,
                              Circuit Judges,
                      DENNY CHIN,
                              District Judge.*


    ROSE MCCORMICK,

                      Plaintiff-Appellant,

                      v.                                                    08-5900-cv

    SHAUN DONOVAN, Secretary, U.S. Department
    of Housing and Urban Development,

                Defendant-Appellee.**
    ________________________________________________


            *
           The Honorable Denny Chin, of the United States District Court for the Southern District
    of New York, sitting by designation.
            **
                 The Clerk of the Court is directed to amend the official caption as set forth above.
For Appellant:                 ROSE MCCORMICK, pro se, New Rochelle, NY.

For Appellee:                  DAVID BOBER and DAVID S. JONES, Assistant United States
                               Attorneys, for Preet Bharara, United States Attorney General for
                               the Southern District of New York, New York, NY.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Rakoff, J.).

       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant Rose McCormick, pro se, appeals the district court’s grant of the Defendant’s

motion to dismiss, pursuant to 28 U.S.C. § 1915(e)(2), her complaint alleging retaliation under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint under 28 U.S.C. §

1915(e)(2). See Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir. 2001). Here, McCormick’s

complaint consisted of two categories of retaliation claims. The first concerned her allegation

that employees of the Defendant and others engaged in a broad conspiracy to create and

disseminate non-consensual pornographic videos of her using hidden cameras and other

technology, and that the videotapes produced from these recordings were sold to thousands of

individuals, and resulted in harassment and ridicule. The second category of allegations

concerned disciplinary actions taken by McCormick’s supervisors, who she alleged acted in

retaliation for a complaint she filed in April 2002 about inadequate job training and other

misconduct.

       After a thorough and exhaustive review of McCormick’s complaint, we conclude that the


                                                 2
district court correctly dismissed her conspiracy allegations under 28 U.S.C. § 1915(e)(2)(B)(i).

With respect to McCormick’s alleged disciplinary retaliation, we find that the district court also

properly dismissed this claim. To set forth a prima facie case of retaliation under Title VII, a

plaintiff must show that: (1) she engaged in a protected activity; (2) the employer was aware of

that activity; (3) the employee suffered an adverse employment action; and (4) a causal

connection existed between the protected activity and the adverse action. Kessler v. Westchester

County Dep’t of Social Servs., 461 F.3d 199, 205 (2d Cir. 2006). Assuming, arguendo, that

McCormick satisfied the first three criteria, the only evidence in the record that could support the

fourth criteria was the temporal proximity between her April 2002 complaint and the discipline

she received.

       Here, because McCormick filed her complaint in April 2002, and the first disciplinary

action occurred in September 2003, this year and a half delay – without any additional evidence

or special circumstances that would suggest causation – was insufficient to suggest a causal

relationship between the two events so as to demonstrate a prima facie case of retaliation.

Accordingly, the district court correctly dismissed this claim, as it failed as a matter of law.

       We have considered all of McCormick’s remaining claims and determine them to be

without merit. For the foregoing reasons, the judgment of the district court is hereby

AFFIRMED.
                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3